Citation Nr: 1635542	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO. 13-28 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1990 to October 1994 in the Army, and additional service in the Army Reserve from July to December 1989. 

In May 2016, the Veteran presented testimony at a hearing before the undersigned Veteran's Law Judge (VLJ). A transcript of that hearing is associated with the record. During the hearing, he waived initial review of newly submitted evidence by the Agency of Original Jurisdiction (AOJ). 

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Accordingly, the Board has taken an expansive view of the claim pursuant to Clemons and re-characterized it as shown on the cover page of this decision. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. In May 2009, the RO denied service connection for PTSD. Although notified of the denial in a May 2009 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year. 

2.  The evidence received since the May 2009 rating decision supports the application to reopen service connection for PTSD.  


CONCLUSIONS OF LAW

1. The May 2009 rating decision denying service connection for PTSD is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).

2. As pertinent evidence received since the May 2009 denial is new and material, the criteria for reopening the claim for service connection for PTSD are met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in a final un-appealed rating decision, or a rating decision that was appealed but was not perfected, may not be reopened and allowed. 38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103. An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision-makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the credibility of the new evidence must be presumed, unless it is inherently false or untrue. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

The RO denied service connection for PTSD in May 2009 and the Veteran was notified of this decision by a May 2009 letter. He did not file a timely notice of disagreement (NOD) and he did not submit any new and material evidence within one year. Thus, the May 2009 decision became final. See 38 U.S.C.A. § 7105; see also 38 C.F.R. §§ 20.302, 20.1103.

In denying the Veteran's claim in May 2009, the RO found a lack of evidence of a current diagnosis of PTSD. Since that time, he has submitted evidence which suggests a current diagnosis of PTSD. Specifically, a January 2016 letter from a VA medical professional indicated that the Veteran participated in a VA Gulf War Registry evaluation that showed a diagnosis of PTSD. During the May 2016 Board hearing, he testified that this evaluation was conducted by a VA psychiatrist. 

Thus, the evidence associated with the claims file since the May 2009 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD and raises a reasonable possibility of substantiating the claim. 

The January 2016 letter is new, in that it was not of record at the time of the prior final denial. It is also not cumulative and redundant of evidence already of record, and is material, as this VA clinical notation confirms a current diagnosis of PTSD by a VA psychiatrist, which was the basis of the prior final denial of service connection. Therefore, the claim is reopened.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). As the application to reopen the claim of entitlement to service connection for PTSD is being granted, no further discussion of the VA's duty to notify and duty to assist obligations is necessary.


ORDER

Based on the receipt of new and material evidence, the application to reopen a claim of entitlement to service connection for PTSD is granted. The appeal is allowed to this extent only.


REMAND

The claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, must be remanded to ascertain treatment records and to afford the Veteran an addendum VA medical opinion. 

Specifically, the Veteran testified during the May 2016 Board hearing that he was currently receiving treatment for psychiatric disorder symptoms, to include PTSD, at the Trenton and East Orange, New Jersey, Veteran Centers. However, the latest treatment record from the Trenton facility of record is dated December 2011. Likewise, the only treatment record from any East Orange VA medical facility, including the VA medical center (VAMC), is a one-page printout from May 2009. 

Similarly, the evidence includes a January 2016 letter from a VA medical professional indicating that the Veteran was seen for a Gulf War Registry evaluation, but the claims file does not contain the evaluation report or any other records from the Gulf War Registry. Additionally, in a December 2011 Veteran Center intake assessment, the Veteran indicated that he was committed for a time at a Coatesville Psychiatric Hospital; however, he was unsure of the timeframe or the actual name of the medical facility where he was committed. The Board notes that the Veteran might have been referring to a VAMC located in Coatesville, Pennsylvania, but the file does not contain any records from this facility. 

Thus, all records from the East Orange VAMC and Veteran Center, the Gulf War Registry, and Coatesville VAMC, as well as any records since December 2011 from the Trenton Veteran Center, should be obtained and associated with the claims file. 

This issue must also be remanded for an addendum VA medical opinion to determine the etiology of any current acquired psychiatric disorders. Specifically, the evidence includes numerous instances where the Veteran was diagnosed with depression, and at least one instance where he was diagnosed with PTSD; however, the evidence does not include a medical opinion discussing the etiology of these disorders, to include a nexus between the current PTSD symptoms and the claimed in-service stressor.

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain and associate with the claims file any records he identified. Document any negative responses received.

2. Obtain any outstanding VA medical records pertaining to an acquired psychiatric disorder and associate them with the claims file. The AOJ should specifically attempt to ascertain all records from the following sources: East Orange VAMC; East Orange Veteran Center; Gulf War Registry department; Coatesville VAMC, and the Trenton Veteran Center (records since December 2011). 

If these VA treatment records cannot be located, make a formal finding as to their unavailability. Inform the Veteran of the status of these records in accordance with 38 C.F.R. § 3.159(e) and advise him that alternative forms of evidence can be developed to substantiate his claim. 

3. After the passage of a reasonable period of time or upon the Veteran's response, return the file to the January 2012 VA examiner and request that she re-review the file and respond to the below inquiries. 

If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate examination to assist in determining the nature and etiology of any current psychiatric symptoms. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, January 2012 physical examination, and sound medical principles, the examiner is asked to identify all current psychiatric disorders by diagnosis, if any are present, and provide an opinion as to:

* Whether the Veteran's current psychiatric disorder, including depression and/or PTSD, if any such disorder is present, began during service or is otherwise related to any incident of service, including the Veteran's claimed in-service stressor. 

In rendering the above opinion, the examiner must address the evidence showing diagnoses of depression and PTSD. The examiner must review and discuss the record in conjunction with rendering the requested opinion, including any lay statements by the Veteran. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. After undertaking any other appropriate development deemed necessary, readjudicate the claim on the basis of the additional evidence. 

If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


